                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 QIANNA LATRICE QUARTMAN,

                          Petitioner,
                                                    Case No. 20-CV-1008-JPS-JPS
 v.

 SARAH COOPER,
                                                                     ORDER
                          Respondent.


       Now before the Court is Qianna Latrice Quartman’s (“Quartman”)

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. (Docket

#1). As an initial matter, the Court must screen Quartman’s petition under

Rule 4 of the Rules Governing Section 2254 Proceedings, which requires the

Court to examine the petition and dismiss it if it plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief

in the district court.1

       Although the bulk of Quartman’s petition is incoherent, the Court

gleans that Quartman is challenging the revocation of her extended

supervision. (Docket #1 at 2). According to Quartman’s petition, on April

29, 2019, an administrative law judge with the Wisconsin Division of

Hearings and Appeals revoked Quartman’s extended supervision. (Id. at 3).

Since that time, Quartman has been incarcerated at Robert E. Ellsworth




       1Rule 1(b) of those Rules and Civil Local Rule 9(a)(2) provide the Court
with the requisite authority to apply the rules to other habeas corpus cases,
including the rule permitting screening of the petition.



   Case 2:20-cv-01008-JPS Filed 08/02/21 Page 1 of 5 Document 9
Correctional Center. (Id. at 1, 3).2 Quartman asserts multiple grounds for

relief, the first being false arrest, imprisonment, detention, revocation, and

incarceration, which stem from errors and missing documents in her case

files. According to Quartman, these documents suggest that she was

arrested and detained, although the state had failed to issue the necessary

orders, warrants, and other paperwork. (Id. at 10). Quartman also alleges

several ineffective assistance of counsel claims, based upon the following:

       (1)     counsel recording his “video visit” with Quartman;
      (2)   counsel’s failure to ensure Quartman’s accusers and
witnesses were at her hearing and failure to allow Quartman to present
documentary evidence;
      (3)    counsel’s failure to provide Quartman with a completed
revocation packet/providing her with a revocation packet containing
fraudulent and incomplete documents;
      (4)     counsel’s failure to give Quartman the right to present an
“Alternative to Revocation” at the final revocation hearing; and
       (5)    counsel’s negligence in having Quartman, who was suffering
from post-partum depression, under the influence of oxycodone, and
allegedly incompetent, attend her revocation hearing.

(See id. at 10–14). Further, Quartman claims that the ALJ was biased against

her and that her substantive due process rights were violated. (Id. at 14).

       First, the Court notes that, based on Quartman’s petition, relief

under § 2241 is unavailable to her. Individuals who are held in state custody

for any reason other than a conviction may challenge their incarceration

under § 2241. Jacobs v. McCaughtry, 251 F.3d 596, 597 (7th Cir. 2001) (noting


       2  Quartman avers that, as of April 29, 2019, her sentence was revoked for a
total of two years and six months. (Docket #1 at 3). Thus, Quartman will likely be
in custody until late-October 2021. However, because Quartman has not provided
any additional information, such as the case information regarding the original
state sentence for which she was revoked, the Court is unable to confirm whether
she is still in custody for the revocation.


                            Page 2 of 5
   Case 2:20-cv-01008-JPS Filed 08/02/21 Page 2 of 5 Document 9
that a habeas petition may be brought pursuant to § 2241 by petitioners held

for “some other reason, such as pre-conviction custody”) (citing Walker v.

O’Brien, 216 F.3d 626, 633 (7th Cir. 2000)).

          In her petition, Quartman notes that an administrative law judge

revoked her extended supervision, and, thus, she was sentenced to two

years and six months in state custody. Quartman is no longer being held in

pre-conviction custody and, therefore, is no longer subject to potential relief

under § 2241. See Jackson v. Clements, 796 F.3d 841, 842–43 (7th Cir. 2015)

(“[The petitioner] was no longer a pre-trial detainee when the district court

ruled on the merits of his petition, and, thus, relief under § 2241 was no

longer available to him . . . . Once [the petitioner] was convicted, the claims

concerning his pre-trial confinement became moot.”).

          Due to the posture of Quartman’s case, she could have filed a habeas

petition pursuant to 28 U.S.C. § 2254. (See, e.g., Trepania v. Manning, 21-cv-

39-jdp, 2021 WL 1946397 (W.D. Wis. Apr. 27, 2021) (addressing § 2254

petition of petitioner who was revoked on extended supervision)).

However, even if the Court construed Quartman’s petition as one pursuant

to § 2254, it would not pass the screening stage, because it appears that

Quartman has failed to exhaust appropriate state court remedies available

to her.

          A district court may not address claims raised in a habeas petition

“unless the state courts have had a full and fair opportunity to review

them.” Farrell v. Lane, 939 F.2d 409, 410 (7th Cir. 1991). Accordingly, a state

prisoner is required to exhaust the remedies available in state court before

a district court will consider the merits of a federal habeas petition. 28 U.S.C.

§ 2254(b)(1)(A); Dressler v. McCaughtry, 238 F.3d 908, 912 (7th Cir. 2001). A

petitioner exhausts her claim when she presents it to the highest state court


                            Page 3 of 5
   Case 2:20-cv-01008-JPS Filed 08/02/21 Page 3 of 5 Document 9
for a ruling on the merits. Picard v. Connor, 404 U.S. 270, 275–76 (1971);

Perruquet v. Briley, 390 F.3d 505, 513 (7th Cir. 2004). Once the state’s highest

court has had a full and fair opportunity to pass upon the merits of the

claim, a prisoner is not required to present it to that court again. Humphrey

v. Cady, 405 U.S. 504, 516 n.18 (1972).

       Based on its review of Quartman’s petition, the Court determines

that she has not exhausted her remedies. In fact, Quartman’s petition is void

of any indication that she has appealed her revocation of extended

supervision. (See Docket #1 at 5–9). Because Quartman may still have

administrative remedies available to her in state court, the Court will

dismiss her petition without prejudice.

       Under Rule 11(a) of the Rules Governing Section 2254 Cases, “the

district court must issue or deny a certificate of appealability when it enters

a final order adverse to the applicant.” To obtain a certificate of

appealability under 28 U.S.C. § 2253(c)(2), Quartman must make a

“substantial showing of the denial of a constitutional right” by establishing

that “reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that

the issues presented were adequate to deserve encouragement to proceed

further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal quotations

and citation omitted). No reasonable jurists could debate whether this

Court’s procedural ruling is correct. As a consequence, the Court is

compelled to deny a certificate of appealability as to Quartman’s petition.

       Finally, in light of the above order, the Court will deny, as moot,

Quartman’s motion for order for issuance of writ and release. (Docket #8).




                           Page 4 of 5
  Case 2:20-cv-01008-JPS Filed 08/02/21 Page 4 of 5 Document 9
      Accordingly,

      IT IS ORDERED that Quartman’s petition for a writ of habeas

corpus (Docket #1) be and the same is hereby DENIED;

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED without prejudice for failure to exhaust;

      IT IS FURTHER ORDERED that a certificate of appealability be and

the same is hereby DENIED; and

      IT IS FURTHER ORDERED that Quartman’s motion for order for

issuance of writ and release (Docket #8) be and the same is hereby DENIED

as moot.

      The Clerk of Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 2nd day of August, 2021.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                           Page 5 of 5
  Case 2:20-cv-01008-JPS Filed 08/02/21 Page 5 of 5 Document 9
